                       Case 9:20-mj-00029-KLD Document 8 Filed 07/22/20 Page 1 of 1


AO 467(Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges arc Pending and Transferring Bail


                                        United States District Court
                                                                          for the

                                                                  District of Montana


                   United States of America                                  )
                                   V.                                        )        Case No. MJ-20-29-M-KLD
                       Ryan John Wehner                                      )
                                                                             )        Charging District:           District of Idaho
                              Defendant                                      )        Charging District’s Case No. CR-20-35-E-BLW



                      ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                          WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL


       After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court lias not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Place: U.S. District Court                                                            Courtroom No.: U.S. Mag. Judge Ronald Bush
        801 E. Sherman Street
        Pocatello, ID 83201                                                           Date and Time: 7/28/2020 3:15 pm

           The clerk is ordered to transfer any ball deposited in the registry of this court to the clerk of the court where the
charges are pending.


Date;            07/21/2020
                                                                                                           hidge's signature

                                                                                       Kathleen L. DeSoto, U.S. Magistrate Judge
                                                                                                       Printed name and title
